DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that each of the grooves comprising a length and a width, wherein the length is longer than the width, wherein the length of each of the plurality of grooves is greater than the vertical portion height.  For example, the closest reference found, Oostwouder, teaches a container with arcuate sidewall panels but does not teach each of the grooves comprising a length and a width, wherein the length is longer than the width, wherein the length of each of the plurality of grooves is greater than the vertical portion height.
None of the prior art of record is seen to disclose or suggest the limitation of claim 15 that wherein the first width is defined at the perimeter of the base portion; a rounded inset panel having a panel diameter and being oriented such that the centerline of the rounded inset panel is aligned with the centerline of the base portion, wherein the rounded inset panel has a second depth extending towards the interior of the container, wherein the second depth is greater than the first depth, wherein the panel diameter is greater than the first width of the base channel.  For example, the closest reference found, Lane, teaches a lightweight container base with a channel but does not teach wherein the first width is defined at the perimeter of the base portion; a rounded inset .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733